Title: To James Madison from James Simpson, 8 October 1803 (Abstract)
From: Simpson, James
To: Madison, James


8 October 1803, Tangier. No. 66. Informs JM that the emperor arrived in Tangier “on Wednesday last” but has held no audience because the prime minister, Sidi Mohammed Selawy, was sent on business to Tetuán. Preble anchored the Nautilus “in this Bay on Tuesday.” The frigates New York and John Adams arrived “On Wednesday Night.” The U.S. squadron “has paid every respect to His Majesty and on his part he has shewen equal marks of Friendship,” sending “ten head of Cattle, twenty Sheep and some Fowles” to the ships. Wrote the emperor “a Letter of acknowledgement”; encloses a translation of his answer. Encloses also a translation of the order for release of the brig Hannah and her cargo detained at Mogador. That the emperor has “so readily given up that Vessel, is a fresh proof of his desire for Peace, for the furtherance of which it is the Commodores intention to give up the Mirboha and Crew, when His Majesty shall by an Act in writing declare himself at Peace and Friendship with the United States and Ratify the Treaty of 1786.” Does not doubt that he will do it. Believes that “no fixed determination can properly be taken Respecting the Meshouda untill the pleasure of The President be known on the subject.” Hopes this information will arrive soon. He and Preble are scheduled for an audience with the emperor on “Monday.” “I took the liberty … to draw a Bill on you to order of John Gavino” on 6 Oct. for $1,000, “which I advised by No. 65 [6 Oct.], and now beg to repeat my request of its being paid accordingly.”
 

   
   RC and enclosures, two copies (DNA: RG 59, CD, Tangier, vol. 2). First RC 3 pp.; docketed by Wagner as received 15 Dec. Second RC marked “duplicate”; docketed by Wagner. For enclosures, see nn.



   
   Enclosed is a translation of an undated letter from Mawlay Sulaiman to Simpson, informing the latter that orders had been given to the governor of Mogador “that he set at liberty your Vessel to her Owners” and inviting Simpson “On Monday” to “bring with you your Admiral to meet with us” (2 pp.; with the notation: “Without date, being written on the back of my Letter to His Majesty.”).



   
   Simpson enclosed a translation of Mawlay Sulaiman’s letter of 8 Oct. 1803 to Mohammed ben Abd el Sadak ordering the release of the Hannah and further commanding: “Whatever you may have landed belonging to the Christians let it be put on board again and let them have every thing they may be in need of and send them away in a good state and in the best manner” (2 pp.; docketed by Wagner).



   
   A full transcription of this document has been added to the digital edition.

